DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-10, 12-18, 20 and new claims 21-22 are presently under consideration and claims 11 and 19 are cancelled by applicant’s amendments to the claims filed with the response dated 26 February 2021.
Applicant’s amendments to the claims have overcome the scope of enablement rejection of claims 12-13 under 35 U.S.C. 112(a) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the indefiniteness rejection of claims 9-10 under 35 U.S.C. 112(b) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art grounds of rejection set forth in the prior non-final rejection and these rejections are therefore withdrawn. However, upon performing updated search and consideration of the newly amended claims, new prior art was uncovered and a new grounds of rejection is set forth below.
Applicant’s amendments to the claims have also introduced new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and new rejections under these headings are made below.
Applicant’s arguments and remarks where applicable to the new grounds of rejection are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification (see paragraph [0081] and Table 1), while being enabling for TPV cells with a sub-band gap reflectance of 98.9% for a thermal emitter operating at 1500K does not reasonably provide enablement for the entire ranges of “an average weighted reflectance greater than 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C” for claims 1-10, 12-13, and 21-22 and “an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter 

Wands Analysis (MPEP 2164.01(a)):
A. Breadth of claims:
Claim 1: A thermophotovoltaic (TPV) cell comprising: 
an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide; 
a back-surface reflective (BSR) layer; and 
a spacer layer positioned between the active layer and back-surface reflective layer, 
wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C.  

Claim 14: A thermophotovoltaic (TPV) cell comprising: 
an active layer; 
a back-surface reflective (BSR) layer; and 
a spacer layer positioned between the active layer and back-surface reflective layer, 


B. The nature of the invention
A thermophotovoltaic (TPV) cell having an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide, a back-surface reflective (BSR) layer and a spacer layer positioned between the active layer and back-surface reflective layer providing high levels of spectral-selectivity in the active layer and recycling of sub-bandgap radiation to achieve strong spectral selectivity and achieve a higher conversion efficiency.

C. The state of the prior art
The presently claimed invention has domestic priority to June 2018. Given the state of the prior art, the claimed thermophotovoltaic (TPV) cell requires a more detailed disclosure by the applicant in order to enable one skilled in the art to make and or use the invention with a sub-band gap reflectance of greater than 98.9% for a thermal emitter operating at 1500K  (e.g. up to 100%).

D. The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist, skilled in the methods of thermophotovoltaic cell manufacture and familiar with the particular semiconductor material systems for formation of thermophotovoltaic cells.

E. The level of predictability in the art:
The level of predictability in the art is considered to be average, as noted in the attached reference of Baldasaro et al (Thermodynamic analysis of thermophotovoltaic efficiency and power density tradeoffs), the predicted conversion efficiencies of thermophotovoltaic solar cells can be optimized through choice of diode band gap, emitter temperature, spectral filtering controls, including reflectance of sub-bandgap radiation, but reflectance of sub-bandgap radiation is limited by parasitic absorbance of  sub-bandgap radiation by the materials of the thermophotovoltaic cell (see Sections “Abstract” and “Introduction” page 3319, see section “A. Frequency Dispersion” on page 3321, see section “A. Filter/diode coupling” on page 3325, see section “B. Cavity design issues” on page 3326).

F. The amount of direction provided by the inventor:
Applicant does not provide adequate direction and requires a more detailed disclosure in order to enable one skilled in the art to make and or use the invention of a thermophotovoltaic (TPV) cell with conversion efficiencies with a sub-band gap reflectance of greater than 98.9% (e.g. up to 100%) which is encompassed by the claimed ranges of “an average weighted reflectance greater than 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C” for claims 1-10, 12-13, and 21-22 and “an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C” for claims 14-18 and 20. As noted in the 

G. The existence of working examples:
Applicant’s specification provides a working example for a thermophotovoltaic (TPV) cell having a sub-band gap reflectance of 98.9% for a thermal emitter operating at 1500K in Table 1 and paragraphs [0081]-[0083]. Applicant does not provide a working example for how to form a thermophotovoltaic (TPV) cell with a sub-band gap 

H. The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure:
The applicant has not enabled one of ordinary skill in the art at the time the invention to make and/or use the entire scope of the claimed invention. As recited above, attached reference of Baldasaro et al (Thermodynamic analysis of thermophotovoltaic efficiency and power density tradeoffs), the sub-band gap reflectance of thermophotovoltaic solar cells can be optimized through the design of the thermophotovoltaic solar cell and back surface reflector, but multiple reflections and parasitic absorption of sub-band gap radiation in the thermophotovoltaic solar cell system prevent real world perfect reflectivity (Baldasaro, see Sections “Abstract” and “Introduction” page 3319, see section “A. Frequency Dispersion” on page 3321, see section “A. Filter/diode coupling” on page 3325, see section “B. Cavity design issues” on page 3326). One of ordinary skill in the art would find no guidance in the disclosure of applicant’s specification for a thermophotovoltaic device cell having a perfect reflectivity or a sub-band gap reflectance of greater than 98.9% for a thermal emitter operating at 

Therefore, based upon the above analysis claims 1-10, 12-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for TPV cells with a sub-band gap reflectance of 98.9% for a thermal emitter operating at 1500K does not reasonably provide enablement for the entire ranges of “an average weighted reflectance greater than 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C” for claims 1-10, 12-13, and 21-22 and “an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C” for claims 14-18 and 20 as these ranges include average weighted reflectivity of up to 100%. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claims 1-10, 12-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” but applicant’s originally filed claims and specification does not have written support for the entire scope of the range of an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C. Applicant’s instant specification at para [0081] with reference to Table 1 at most teaches a TPV cell with a sub-band gap reflectance of 98.9% for a thermal emitter operating at 1500K and does not have support for the entire scope of the range “an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C”.
As noted under MPEP Section 2163.05 Changes to the Scope of Claims
III. RANGE LIMITATIONS
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no 

Thus, claim 1 fails to comply with the written description requirement as the subject matter of “wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” was not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As such claim 1 and its dependent claims 2-10, and 21-22 are rejected as failing to comply with the written description requirement.

Claim 14 recites the limitation “wherein the TPV cell is configured to have an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C” but applicant’s originally filed claims and specification does not have written support for the entire scope of the range of an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C. Applicant’s instant specification at para [0081] with reference to Table 1 at most teaches a TPV cell with a sub-band gap reflectance of 98.9% for a thermal emitter operating at 1500K and does not have support for the entire scope of the range “an average weighted reflectance of at least 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C”. The scope of “an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” is unclear as it’s not clear how the claimed “average weighted reflectance” is being determined and the instant specification provides no guidance as to how the reflectance is being weighted or averaged or over what specific spectrum of radiation below the bandgap of the TPV cell. It’s not clear what the wavelength interval steps used in the average weighted reflectance are and it’s not clear what weighting is given to any particular wavelength 
Dependent claims 2-10, and 21-22 are also rejected as indefinite by depending from indefinite claim 1.

Claim 14 recites the limitation “wherein the TPV cell is configured to have an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C”. The scope of “an average weighted reflectance of at least 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” is unclear as it’s not clear how the claimed “average weighted reflectance” is being determined and the instant specification provides no guidance as to how the reflectance is being weighted or averaged or over what specific spectrum of radiation below the bandgap of the TPV cell. It’s not clear what the wavelength interval steps used in the average weighted reflectance are and it’s not clear what weighting is given to any particular wavelength interval steps when determining the average weighted reflectance. As such, the scope of claim 14 cannot be reasonably determined and is rendered indefinite.
Dependent claims 15-18 and 20 are also rejected as indefinite by depending from indefinite claim 14.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS).

Regarding claim 1  Murray discloses a thermophotovoltaic (TPV) cell comprising: 
an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell); 
a back-surface reflective (BSR) layer (Figs. 2-4 see: Au material of Back surface reflector 28); and 
2 layer of Back surface reflector 28 positioned between the Au reflector and the InGaAs emitter 14/p-doped InGaAs base 16).
Regarding the claim 1 limitation “wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” Murray at Fig. 6 and C4/L55-67, C5/L5-30 teaches the TPV cell which has a band gap of ~0.6 eV is operated under a 1200K (~927°C) emitter and has a short wavelength reflectance of ~95% which thus appears to meet the limitation of having an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C as claimed.
However, in the alternative where Murray does not explicitly disclose wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average weighted reflectance of radiation below a bandgap of the TPV cell.  For that reason, the claimed In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2 Murray discloses the TPV cell of claim 1, further comprising: an anti-reflective coating (ARC) layer, wherein the active layer is positioned between the ARC layer and the spacer layer (Murray, C1/L16-30 see: an antireflection coating is disposed over the semiconductor photovoltaic device, and thus the active layer is between the ARC and the spacer layer).  
 
Regarding claims 5 and 6 Murray discloses the TPV cell of claim 1, wherein the BSR layer comprises gold and wherein the spacer layer comprises magnesium fluoride (Figs. 2-4 see: Back surface reflector 28 having Au reflector and MgF2 spacer layer).  

 

Regarding claim 8 Murray discloses the TPV cell of claim 1, wherein a thickness of the active layer is in a range of 0.01-10 micrometers (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell with a combined thickness of about 2 micrometers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-6, and 8 above and in further view of Dziendziel et al (US 7,166,797).

Regarding claims 3 and 4 Murray discloses the TPV cell of claim 2, but does not explicitly disclose wherein the ARC layer comprises a plurality of layers wherein a first layer of the plurality of layers comprises magnesium fluoride, and a second layer of the plurality of layers comprises zinc selenide.
Dziendziel teaches multilayer filters (antireflective coatings) for TPV cells comprising a low index of refraction first layer and a high index of refraction second layer that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26), where Dziendziel teaches the low index of refraction first layer can be selected as magnesium fluoride (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and the high index of refraction second layer can be selected as zinc selenide (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Dziendziel such that the antireflective coating of Murray comprises a low index of refraction first layer comprising magnesium fluoride as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and a high index of refraction second layer comprising zinc selenide as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide) as Dziendziel teaches these materials are used in multilayer filters (antireflective coatings) for TPV cells that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26) and thus selection of these materials would have amounted to the use of known light filtering materials for their intended use in a known environment to accomplish an entirely expected result.

Claims 7, 9-10, 14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-6, and 8 above.

Regarding claim 7 Murray discloses the TPV cell of claim 1, but does not explicitly disclose wherein a thickness of the spacer layer is in a range of 0.01-1 2 having a thickness of 50, 200 or 360 nm) where Wang teaches this thickness is selected within this range to optimize reflectance of sub-bandgap radiation (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Wang such that the thickness of the spacer layer is in a range of 0.01-1 micrometers as taught by Wang (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion” see: spacer layer of SiOx or another material such as MgF2 having a thickness of 50, 200 or 360 nm) as Wang teaches this thickness is selected within this range to optimize reflectance of sub-bandgap radiation (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”).

Regarding claim 9 Murray discloses the TPV cell of claim 1, but does not explicitly disclose further comprising: an adhesion layer, wherein the adhesion layer is configured to adhere the BSR layer to a substrate such that BSR layer is positioned between the spacer layer and the substrate.
Wang teaches a TPV cell further comprising an adhesion layer, wherein the adhesion layer is configured to adhere the BSR layer to a substrate such that BSR layer is positioned between the spacer layer and the substrate (Wang, pages. 474-475 Fig. 1 see: Titanium adhesion layer positioned between Au reflector and GaAs handle 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Wang such that the TPV of Murray is configured to include an adhesion layer as taught by Wang where the adhesion layer is configured to adhere the BSR layer to a substrate such that BSR layer is positioned between the spacer layer and the substrate as taught by Wang (Wang, pages. 474-475 Fig. 1 see: Titanium adhesion layer positioned between Au reflector and GaAs handle substrate where the Au reflector is positioned between the SiOx spacer and the GaAs handle) as Wang teaches the adhesion layer further enhances adhesion between the BSR and both the spacer and substrate (Wang, pages. 474-475).

Regarding claim 10 modified Murray discloses the TPV cell of claim 9, and Wang further teaches wherein the adhesion layer comprises iridium, platinum, or titanium (Wang, pages. 474-475 see: adhesion layer is titanium).  

Regarding claims 14 and 15 Murray discloses a thermophotovoltaic (TPV) cell comprising: 
an active layer wherein the active layer comprises indium gallium arsenide and no antimonide or only trace levels of antimonide (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell); 

a spacer layer positioned between the active layer and back-surface reflective layer (Murray, Figs. 2-4 see: Back surface reflector 28 having MgF2 spacer layer), 
wherein the TPV cell is configured to have an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C.  
Regarding the claim 1 limitation “wherein the TPV cell has an average weighted reflectance of at least 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” Murray at Fig. 6 and C4/L55-67, C5/L5-30 teaches the TPV cell which has a band gap of ~0.6 eV is operated under a 1200K (~927°C) emitter and has a short wavelength reflectance of ~95% but Murray does not explicitly disclose wherein the TPV cell has an average weighted reflectance of at least 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C. 
Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average weighted In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 16 modified Murray discloses the TPV cell of claim 14, further comprising: an anti-reflective coating (ARC) layer, wherein the active layer is positioned between the ARC layer and the spacer layer.  

Regarding claim 18 modified Murray discloses the TPV cell of claim 14, wherein the spacer layer comprises magnesium fluoride (Murray, Figs. 2-4 see: Back surface reflector 28 having MgF2 spacer layer). 

Regarding claim 20 modified Murray discloses the TPV cell of claim 14, and as Murray discloses wherein the spacer layer is MgF2 which is a low refractive index 2 spacer layer of Murray thus has a refractive index of less than 3.5.

Regarding claim 21 Murray discloses the TPV cell of claim 1, but does not explicitly disclose wherein the average weighted reflectance is between 95% and 99%.
Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average weighted reflectance of radiation below a bandgap of the TPV cell.  For that reason, the claimed average weighted reflectance of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the average weighted reflectance of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the average weighted reflectance of the TPV cell in the device of Murray to obtain the desired spectral control to improve conversion efficiency of the TPV device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that In re Aller, 105 USPQ 223).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-6, and 8 above and in further view of Baldasaro et al (Thermodynamic analysis of thermophotovoltaic efficiency and power density tradeoffs).

Regarding claims 12 and 13 Murray discloses the TPV cell of claim 1, but does not explicitly disclose wherein the TPV cell has a conversion efficiency in a range of 45-52% or a conversion efficiency in a range of 50-52%.  
Baldasaro discloses the power density of the TPV cell is a variable that can be modified by varying the conversion efficiency of the TPV cell (Baldasaro, page 3319 see Abstract and page 3325 see section “5. Efficiency/power density trade off”).
Therefore, power density of the TPV cell of Murray is a variable that can be modified, among others, by varying the conversion efficiency of the TPV cell.  For that reason, the conversion efficiency of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the conversion efficiency of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-10, 14-16, 18, and 20-21 above and in further view of Dziendziel et al (US 7,166,797).

Regarding claim 17 modified Wang discloses the TPV cell of claim 16, but does not explicitly disclose wherein the ARC layer comprises a plurality of layers, wherein a first layer of the plurality of layers comprises magnesium fluoride, and a second layer of the plurality of layers comprises zinc selenide.
Dziendziel teaches multilayer filters (antireflective coatings) for TPV cells comprising a low index of refraction first layer and a high index of refraction second layer that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26), where Dziendziel teaches the low index of refraction first layer can be selected as magnesium fluoride (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and the high index of refraction second layer 
Dziendziel and Murray are combinable as they are both concerned with the field of thermophotovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Dziendziel such that the antireflective coating of Murray comprises a low index of refraction first layer comprising magnesium fluoride as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and a high index of refraction second layer comprising zinc selenide as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide) as Dziendziel teaches these materials are used in multilayer filters (antireflective coatings) for TPV cells that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26) and thus selection of these materials would have amounted to the use of known light filtering materials for their intended use in a known environment to accomplish an entirely expected result.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987) in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 1-2, 5-10, 14-16, 18, and 20-21 above and in further view of Swanson (US 4,234,352).

2 having a thickness of 50, 200 or 360 nm) but modified Murray does not explicitly disclose wherein a thickness of the ARC layer is in a range of 0.1-1 micrometers.
Swanson teaches a TPV cell where wherein a thickness of the ARC layer is in a range of 0.1-1 micrometers (Swanson, C4/L52-68, Fig. 10 see: ¼ wavelength layer of silicon oxide 66 which is thus acting as an ARC having a thickness of 0.175 micrometers).
Swanson and Murray are combinable as they are both concerned with the field of thermophotovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Murray in view of Swanson such that the antireflective coating of Murray has a thickness in a range of 0.1-1 micrometers as taught by Swanson (Swanson, C4/L52-68, Fig. 10 see: ¼ wavelength layer of silicon oxide 66 which is thus acting as an ARC having a thickness of 0.175 micrometers) as  selection of this thickness would have amounted to the use of known ARC thickness for its intended use in a known environment of a TPV cell to accomplish an entirely expected result or reducing reflection of desired radiation for photovoltaic conversion.

Response to Arguments
Applicant’s arguments directed to the prior art of Baldasaro (US SIR H1856) on page 7 of the response dated 26 February 2021 are moot in view of the new grounds of rejection set forth above.
Applicant’s arguments directed to the prior art of Swanson (US 4,234,352) on pages 7-8 of the response dated 26 February 2021 are moot in view of the new grounds of rejection set forth above.
Applicant’s arguments directed to the prior art of Wanlass et al (High-performance, 0.6 eV, Ga0.32In0.68As/InAs0.32P0.68 thermophotovoltaic converters and monolithically interconnected modules) on pages 8-9 of the response dated 26 February 2021 are moot in view of the new grounds of rejection set forth above.
Applicant’s arguments directed to the prior art of Wu et al (A study of contacts and back surface-surface reflectors for 0.6 eV Ga0.32In0.68As/InAs0.32P0.68 thermophotovoltaic monolithically interconnected modules) on pages 9-11 of the response dated 26 February 2021 are moot in view of the new grounds of rejection set forth above.
Applicant’s arguments directed to the prior art of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) on pages 12-13 of the response dated 26 February 2021 are moot in view of the new grounds of rejection set forth above.

Applicant's arguments filed 26 February 2021  have been fully considered but they are not persuasive.
Regarding amended claims 1 and 14 applicant argues the prior art of record does not recite newly amended claim limitations to the claimed average weighted reflectance arguing that the claimed sub-bandgap ranges of claim 1 and 14 do not refer to an arbitrary wavelength range below the bandgap, but an average of the entire spectral range of the sub-bandgap.
Applicant’s argument has been fully considered but is not found persuasive as applicant’s argument is not commensurate in scope with the limitations of either claim 1 or 14. Claim 1 recites “wherein the TPV cell has an average weighted reflectance of at least 90% below a bandgap of the TPV cell for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” and claim 14 recites “wherein the TPV cell is configured to have an average weighted reflectance greater than 95% below a bandgap of the TPV cell for a thermal emitter operating at a temperature of in a range of 900°C to 1500°C”. The features upon which applicant relies (i.e., the claimed ranges are an average of the entire spectral range of the sub-bandgap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 1 and 14 do not recite the specific range of sub-bandgap (e.g. the entire range) radiation the claimed average weighted reflectances are being averaged over. The recitations “for a thermal emitter operating at a temperature in a range of 900°C to 1500°C” simply recite the conditions the TPV cell is operating under but do not recite 

Applicant’s arguments that the prior art of record does not recognize sub-bandgap reflectance as a result effective variable that can be optimized are not found persuasive, as recited above, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Applicant’s further arguments and remarks are considered moot in view of the above rebuttals or moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726